DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-7, 9-14, 17, 18, 20, 21, 27, 29, 35-41 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 24, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Response to Arguments: Applicants’ arguments, see pages 7, §Claim Objections, filed March 24, 2022, with respect to the objection of claims 12 and 14 have been fully considered and are persuasive.  The objection of claim 12 and 14 has been withdrawn. 
Claim Rejections - 35 USC § 112
Response to Arguments: Applicants argue claims 1-14, 17, 18, 20, 21, 27, 29, 35 and 36 are definite because the language is clear given the explanation of “peptoid” in paragraph [0060] in the specification. See pages 7-8, §Rejections Under 35 U.S.C. §112(b) in the remarks filed March 24, 2022. Applicants’ arguments have been fully considered but are not persuasive. The claim amendment does not clarify the differences that distinguish a peptoid as claimed from the peptide as claimed. The term “corresponds” is defined as equivalent or parallel1. As claimed, the peptoid is interpreted as equal to the peptide. This interpretation is support by claim 35 that recites “the peptoid is a peptide” which is in direct conflict with the explanation of a peptoid provided in the specification. The specification states the following:
[0060] "Peptoids" are a specific subclass of peptidomimetics. They are closely related to their natural peptide counterparts, but differ chemically in that one or more or all side chains are appended to nitrogen atoms along the molecule's backbone, rather than to the .alpha.-carbons (as they are in natural amino acids). A peptoid has a monomer sequence that essentially corresponds to that of a natural peptide, where a natural amino acid is replaced by an N-substituted glycine derivative, if the N-substituted glycine derivative resembles the original amino acid in hydrophilicity, hydrophobicity, polarity, etc. 
A peptoid corresponding (equal to) a peptide is different from a peptoid comprising a monomer sequence that essentially corresponds to that of a natural peptide wherein the natural amino acids are replaced by a N-substituted glycine derivative. As claimed the peptoid is the same as (corresponds to) the peptide (composed of L-amino acids) but as explain in the specification a peptoid comprises natural amino acids replaced by a N-substituted glycine derivative is a derivative. A peptoid cannot correspond to a peptide as claimed in light of the definition provided in the specification. Therefore, the claim remains indefinite and the rejection is maintained.
Applicants’ arguments, see page 8, §Rejections Under 35 U.S.C. §112 (d), filed March 24, 2022, with respect to the rejection of claims 17 under 35 U.S.C. 112(s) or pre-AIA  35 U.S.C. 112, 2nd  paragraph have been fully considered and are persuasive. Therefore, the rejection has been withdrawn with regard to the recited “an amide group at the C-terminus of the peptide”. 
Applicants’ arguments, see pages 8-9, §Rejections Under 35 U.S.C. §112 (d), filed March 24, 2022, with respect to the rejection of claims 7-9, 12-14 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph have been fully considered and are persuasive.  The rejection of claims 7-9, 12-14 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is maintained but modified as necessitated by the amendments filed March 24, 2022.
Claims 1-7, 9-14, 17, 18, 20, 21, 27, 29, 35, and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the isolated peptoid corresponding to said isolated peptide”. Claims 27 and 29 recite similar claim limitations. Claims 27 and 29 recites “the peptoid corresponds to said peptide”. In the remarks filed March 24, 2022, Applicants assert the claims are definite given the explanation in paragraph [0060] in the specification. The specification explains that “peptoids” are a specific subclass of peptidomimetics. The specification states the following:
[0060] "Peptoids" are a specific subclass of peptidomimetics. They are closely related to their natural peptide counterparts, but differ chemically in that one or more or all side chains are appended to nitrogen atoms along the molecule's backbone, rather than to the .alpha.-carbons (as they are in natural amino acids). A peptoid has a monomer sequence that essentially corresponds to that of a natural peptide, where a natural amino acid is replaced by an N-substituted glycine derivative, if the N-substituted glycine derivative resembles the original amino acid in hydrophilicity, hydrophobicity, polarity, etc. 
However, the claims recite the peptoid corresponds to the peptide. The claims do not recite the peptoid comprises a monomer sequence that essentially corresponds to that of a natural peptide, where a natural amino acid is replaced by an N-substituted glycine derivative, if the N-substituted glycine derivative resembles the original amino acid in hydrophilicity, hydrophobicity, polarity, etc. A definition of the verb “corresponds” or “corresponding” is to be equivalent or parallel2. A peptoid corresponding to the peptide is interpreted as meaning the peptoid is the same as the peptide (equivalent). This interpretation of the claim is support by the dependent claims. Claim 35 recites the peptide or peptoid of claim 1, wherein the peptide or peptoid is a peptide; thus, both the claimed peptide and peptoid correspond to a peptide and specifically to a peptide amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4. The distinguishing difference between the claimed “isolated peptide” or “peptide” and the claimed “isolated peptoid” or “peptoid” is not clearly and precisely defined and thus the claim as a whole is unclear. Claims 2-7, 9-14, 17, 18, 20, 21, and 35-41 which depend from claims 1, 27 or 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claims 1, 27 or 29. 

The rejection is new as necessitated by the amendments filed March 24, 2022.
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “the peptide or peptoid of claim, wherein the peptide comprises a peptide amino acid sequence wherein said peptide amino acid comprising or consisting of an amino acid sequence having at least 80% sequence identity to the amino acid sequence SEQ IDNO: 2, wherein the peptide comprises one or more terminal protecting groups”. Claim 41 is indefinite because the scope of the claim is unclear. Claim 41 depends from claim 1. Claim 1 recites the isolated peptide comprises an amino acid sequence comprising or consisting of an amino acid sequence having at least 80% sequence identity to an amino acid selected from SEQ ID Nos: 1, 3 and 4 or isolated peptoid corresponding to said isolated peptide. Claim 1 does not provide for the sequence of the peptide to comprise or consist of an amino acid sequence having at least 80% sequence identity to the amino acid sequence SEQ IDNO: 2, wherein the peptide comprises one or more terminal protecting groups. Therefore, it is unclear what sequences make up the claimed isolated peptide and peptoid corresponding the peptide as a sequence having at least 80% sequence identity to the amino acid sequence SEQ IDNO: 2 is not what the claimed peptide comprises.
Claim Rejections - 35 USC § 102
Response to Arguments: Applicants’ arguments, see pages 9-10, §Rejections Under 35 U.S.C. §102, filed March 24, 2022, with respect to rejection of claims 1-6, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2017/0101442 A1; published April 13, 2017), the rejection of claims 1-8, 11-14, 20, 35 and 36 under 35 U.S.C. 102(a)(2) as being anticipated by Willbold et al. (US 10,239,923 B2; filed Mar. 1, 2016) and claims 1-8, 11-14, 20, 35 and 36  under 35 U.S.C. 102(a)(1) as being anticipated by Willbold et al. (WO 2016/150416 A1; published September 29, 2016; English translation provided) have been fully considered and are persuasive. The rejections have been withdrawn.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicants’ arguments, see page 11, §Rejections Under 35 U.S.C. §103, filed March 24, 2022, with respect to the rejection of claims 9, 10 and 20 under 35 U.S.C. 103 been fully considered and are persuasive. All of the rejections of the claims 9, 10 and 20 under 35 U.S.C. in the nonfinal rejection mailed November 24, 2021 have been withdrawn. 
Summary
Claims 1-7, 9-14, 17, 18, 20, 21, 27, 29, 35, and 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 1-7, 9-14, 17, 18, 20, 21, 27, 29, 35, and 36-41 are not rejected under the statutes of prior art, 35 U.S.C. 102 and 35 U.S.C. 103.
A peptide of 30 amino acid residues or less comprising an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1, 3 and 4 are not taught or suggested in the prior art. The prior art does not teach or suggest administering topically a peptide of 30 amino acid residues or less comprising an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4 to a subject to improve the appearance and/or texture of skin and/or promote wound healing in the subject. The prior art does not teach or suggest administering topically a peptide of 30 amino acid residues or less comprising an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from SEQ ID NOs: 1-4 to a subject to treat diabetes. 
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster. (n.d.). Correspond. In Merriam-Webster.com dictionary. Retrieved May 25, 2022, from https://www.merriam-webster.com/dictionary/correspond
        2 Merriam-Webster. (n.d.). Correspond. In Merriam-Webster.com dictionary. Retrieved May 25, 2022, from https://www.merriam-webster.com/dictionary/correspond